DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 7/14/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an imager generating optical beams in claims 1-17 and a function generator configured to cause the imager to light one or more pixels in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 1 is objected to because of the following informalities:  On line 1, the claim recites the limitation “a near-eye mixed-reality display system”. However, on line 4, the claim recites to “the mixed-reality display system”. Further, on line 6, the claim recites “the display system”. It seems that the claim is referring back to the “near-eye mixed-reality display device”, however it is not consistent.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 20 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schowengerdt et al. (US 2020/0366887, hereinafter Schowengerdt).
Regarding claim 18, Schowengerdt teaches a method for operating a near-eye optical display system to display virtual images within a field of view (FOV) (fig. 1 and [0033]: FIG. 1 illustrates schematically the light paths in a viewing optics assembly (VOA) that may be used to present a digital or virtual image to a viewer, according to an embodiment of the present invention. The VOA includes a projector 101 and an eyepiece 100 that may be worn around or in front of a viewer's eye. As discussed, herein the VOA can be integrated with the frames of a pair of glasses to present the digital or virtual image to a viewer wearing these glasses; fig. 6 and [0062]: The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes), comprising:
operating an imager (fig. 6: the fiber scanning projector 620) in the near-eye optical display system to generate pixels of light (abstract: scan a beam of light to project an image frame including a plurality of pixels; [0035]:  light from fiber scanning projector 101 as directed into eyepiece 100; [0062]: the drive circuitry 612 may include electronics that are in communication with the fiber scanning projector. The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user); 
providing a waveguide (fig. 6 plurality of planar waveguides 632) having an input coupler (diffractive optical element 634, fig. 6; [0061]: a plurality of planar waveguides 632, each of which can incorporate a diffractive optical element 634) configured to in-couple the light pixels from the imager (fig. 6 shows display light 622 and characterization light 624 are input to the diffractive optical element 634; [0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107; [0039]: the projector 101 projects image light onto the incoupling grating 107 in an eyepiece layer 100. The incoupling grating 107 couples the image light from the projector 101 into the planar waveguide propagating in a direction toward the OPE region 108; [0049]: incoupling gratings (i.e., diffractive optical elements); [0064]: light output from the fiber scanning projector 650 can include both display light 622 and characterization light 624. In an embodiment utilizing coupling optics 650, the coupled display light 626 and the coupled characterization light 628 impinges on the diffractive optical element 634 of the planar waveguide layers 632) and an output coupler (fig. 1 and [0039]: OPE region 108 and EPE region 109 of the eyepiece layer 100; both these regions include a diffractive element) configured to out-couple the pixels -34-Docket No. 409478-US-NPReshidko et al. of light within the FOV to a user of the near-eye optical display system ([0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; fig. 6 and [0064]: The output of the eyepiece 630 includes both image display light 636 and eyepiece characterization light 638 that propagates to the eye 605 of the user); 
selectively operating the imager to generate pixels of light for the virtual images that are out-coupled from the waveguide within the FOV for rendering the virtual images to the user ([0013]: The method includes scanning a fiber of a fiber scanning projector to form a first portion of an image frame of a video image. A first series of pixels define the first portion of the image frame. The method also includes coupling the first portion of the image frame into an eyepiece including a plurality of planar waveguides, transmitting at least a portion of the first portion of the image frame to an eye of a user; [0062]: The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user. Thus, embodiments transmit at least a portion of the first image frame to the user's eye); and 
selectively operating the imager to generate pixels of light that are out- coupled from the waveguide within the FOV for illumination, wherein the selective operations of the imager are performed synchronously ([0064]: In operation, light output from the fiber scanning projector 650 can include both display light 622 and characterization light 624. In an embodiment utilizing coupling optics 650, the coupled display light 626 and the coupled characterization light 628 impinges on the diffractive optical element 634 of the planar waveguide layers 632. The output of the eyepiece 630 includes both image display light 636 and eyepiece characterization light 638 that propagates to the eye 605 of the user; [0065]: The eyepiece characterization light that reflects from the eye is illustrated as reflected light 642 and impinges on the optical sensor 640, which can be mounted in the frame of the glasses. Because of the shape of the eye, the light that reflects from the eye, for example, from the cornea, is characterized by a cone of light that has a larger angular extent than the cone of light that is associated with either image display light 636 or eyepiece characterization light 638. In applications using a photodetector, the electrical signal output by the photodetector is transmitted to image processor 610 so that it can be processed by eye tracking subsystem 614 or other suitable processors; [0009]: detecting, using the optical sensor, light reflected from the eye of the user, and tracking a position of the eye of the user; [0031]: determining the eye orientation and motion as a function of time (i.e., eye tracking) are implemented in conjunction with a waveguide display driven by a fiber scanning projector; [0068]: Considering the fiber as it scans through the pixels of the image frame, at a first time, a first pixel will be illuminated. As this first pixel is displayed, a certain amount of light will be reflected off of the eye, resulting in a first measurement for the reflected intensity. For a second pixel at a later time, a second measurement for the reflected intensity will result. Thus, over time, a series of reflected intensities will be measured, each associated with a different pixel. The amount of reflection and the value of the reflected intensities in the series will depend on the shape (e.g., radius) of the cornea where the pixel is displayed, the position at which the pixel is located on the cornea, and the like; [0069]: as the fiber sweeps through the pattern that defines the pixels of the first image frame, the timing of the pixel creation is known. This provides a spatial mapping of the pixels as a function of time. The timing of the detection of the series of reflected intensities can be correlated with the timing of the pixel creation to create a spatial map of the reflected intensities. This spatial map can be used to characterize the orientation of the eye during the first image frame; [0072]: coupling at least a portion of the optical signal into the eyepiece (712) and projecting, from the eyepiece, an image viewable by an eye of a user (714). The method further includes detecting, using the optical sensor (e.g., a photodetector), light reflected from the eye of the user (716) and tracking a position of the eye of the user (718)).
Regarding claim 20, Schowengerdt teaches the near-eye optical display system is included in one of a mixed-reality device or a virtual-reality device ([0033]: a viewing optics assembly (VOA) that may be used to present a digital or virtual image to a viewer, according to an embodiment of the present invention. The VOA includes a projector 101 and an eyepiece 100 that may be worn around or in front of a viewer's eye. As discussed, herein the VOA can be integrated with the frames of a pair of glasses to present the digital or virtual image to a viewer wearing these glasses).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt et al. (US 2020/0366887, hereinafter Schowengerdt), and further in view of Robaina et al. (US 2020/0183171, hereinafter Robaina).
Schowengerdt teaches an illumination system (eye tracking system 600, fig. 6) disposed in a near-eye mixed-reality display system (fig. 2 and [0041]:  FIG. 2 is a simplified schematic diagram illustrating glasses incorporating an eye tracking system) adapted for providing illumination for an eye tracker ([0009]: projecting, from the eyepiece, an image viewable by an eye of a user, detecting, using the optical sensor, light reflected from the eye of the user, and tracking a position of the eye of the user; [0065]: The eyepiece characterization light that reflects from the eye is illustrated as reflected light 642 and impinges on the optical sensor 640; [0072]: detecting, using the optical sensor (e.g., a photodetector), light reflected from the eye of the user (716) and tracking a position of the eye of the user (718)), comprising: 
at least one optical waveguide (fig. 6 plurality of planar waveguides 632); 
an imager (this element is interpreted under 35 U.S.C. 112(f) as a microdisplay comprising RGB (red, green, blue) LEDs, an organic LED (OLED) array, liquid crystal on silicon (LCoS) device, and/or MEMS device, or any other suitable displays or microdisplays; fig. 6: the fiber scanning projector 620) generating optical beams for virtual images ([0035]:  light from fiber scanning projector 101 as directed into eyepiece 100; [0062]: the drive circuitry 612 may include electronics that are in communication with the fiber scanning projector. The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user) for each individual color component in a color model utilized in the display system ([0038]: The fiber scanning projector 101 can provide multiple colors, including the three primary colors, red, green, and blue (RGB) to form a full-color display; [0040]: image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece; [0061]: the eyepiece 630 is mounted in the frame of a pair of glasses and includes four planar waveguides that operate in conjunction with three display wavelength ranges (e.g., RGB) and one characterization wavelength range (e.g., infrared)); 
an input coupler (diffractive optical element 634, fig. 6) disposed on the optical waveguide ([0061]: a plurality of planar waveguides 632, each of which can incorporate a diffractive optical element 634) configured to in-couple one or more optical beams for the virtual images into the see-through optical waveguide (fig. 6 shows display light 622 and characterization light 624 are input to the diffractive optical element 634; [0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107; [0039]: the projector 101 projects image light onto the incoupling grating 107 in an eyepiece layer 100. The incoupling grating 107 couples the image light from the projector 101 into the planar waveguide propagating in a direction toward the OPE region 108; [0049]: incoupling gratings (i.e., diffractive optical elements); [0064]: light output from the fiber scanning projector 650 can include both display light 622 and characterization light 624. In an embodiment utilizing coupling optics 650, the coupled display light 626 and the coupled characterization light 628 impinges on the diffractive optical element 634 of the planar waveguide layers 632); 
an output coupler (fig. 1 and [0039]: OPE region 108 and EPE region 109 of the eyepiece layer 100; both these regions include a diffractive element) disposed on the see-through optical waveguide configured to out-couple the one or more optical beams for the virtual images from the optical waveguide to an eye of a user of the near-eye mixed-reality display system, in which virtual images associated with the out-coupled beams are rendered within a field of view (FOV) of the display system ([0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; fig. 6 and [0064]: The output of the eyepiece 630 includes both image display light 636 and eyepiece characterization light 638 that propagates to the eye 605 of the user); and 
a function generator (this element is interpreted under 35 U.S.C. 112(f) as a standalone component or fully or partially incorporated in a microdisplay comprising RGB (red, green, blue) LEDs, an organic LED (OLED) array, liquid crystal on silicon (LCoS) device, and/or MEMS device, or any other suitable displays or microdisplays; image processor 610, fig. 6) operatively coupled to the imager (fig. 6 shows the image processor 610 and fiber scanning projector 620 are coupled) and configured to cause the imager to light one or more pixels in one or more of the color components at locations within the FOV to provide illumination of features of the user's eye ([0013]: The method includes scanning a fiber of a fiber scanning projector to form a first portion of an image frame of a video image. A first series of pixels define the first portion of the image frame. The method also includes coupling the first portion of the image frame into an eyepiece including a plurality of planar waveguides, transmitting at least a portion of the first portion of the image frame to an eye of a user; [0062]: The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user. Thus, embodiments transmit at least a portion of the first image frame to the user's eye.), wherein the eye tracker (optical sensor 640, fig. 6) is configured to track one or more of motion, orientation, or gaze direction of the user's eye based on the illuminated features ([0009]: detecting, using the optical sensor, light reflected from the eye of the user, and tracking a position of the eye of the user; [0065]: The eyepiece characterization light that reflects from the eye is illustrated as reflected light 642 and impinges on the optical sensor 640; [0072]: detecting, using the optical sensor (e.g., a photodetector), light reflected from the eye of the user (716) and tracking a position of the eye of the user (718); [0031]: determining the eye orientation and motion as a function of time (i.e., eye tracking) are implemented in conjunction with a waveguide display driven by a fiber scanning projector; [0042]: one or more sensors can be integrated into the glasses as additional elements of the eye tracking system suitable for tracking of the motion of the viewer's eye; fig. 8 and [0024]:  a method of tracking eye movement from a first orientation to a second orientation).
However, Schowengerdt does not explicitly teach a see-through optical waveguide through which real-world images are viewable by a user of the mixed-reality display system.
Robaina teaches a see-through optical waveguide through which real-world images are viewable by a user of the mixed-reality display system ([1664]: The head-mounted display can project virtual image content to an eye of the user, while still allowing the user to see and interact with the real world. For example, the display can include one or more transparent waveguides (e.g., waveguide assembly 178 in FIG. 6 and/or waveguide stack 1200 in FIGS. 9A-9C) disposed at a location in front of the user's eyes. The display can allow a user to see through the display. The display may transmit light from the real world environment to the user's eyes such that images of the environment can be formed on the user's retina. The display can also project augmented and/or virtual image content to the user's eyes, e.g., by projecting light from a modulated light source). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Robaina’s knowledge of using a see-through optical waveguide and modify the system of Schowengerdt because such a system provides a see-through display for displaying augmented or mixed reality content and advantageously alters user perception of real or virtual content based at least in part on user intent by allowing the user to focus on a situation or task by enhancing (or de-emphasizing) image content and/or presenting image content at a different location ([1662]).
Regarding claim 2, Schowengerdt teaches the function generator is configured to cause the imager to light one or more pixels that are located in one or more areas of peak intensity within the FOV ([0009]: projecting, from the eyepiece, an image viewable by an eye of a user, detecting, using the optical sensor, light reflected from the eye of the user, and tracking a position of the eye of the user. Tracking the position of the eye of the user can include correlating a position of a series of pixels of the image with a series of intensities of the light reflected from the eye of the user; [0069]: as the fiber sweeps through the pattern that defines the pixels of the first image frame, the timing of the pixel creation is known. This provides a spatial mapping of the pixels as a function of time. The timing of the detection of the series of reflected intensities can be correlated with the timing of the pixel creation to create a spatial map of the reflected intensities. This spatial map can be used to characterize the orientation of the eye during the first image frame; [0070]: For a subsequent image frame (i.e., a second image frame), this process can be repeated to create a second spatial map of the reflected intensities measured during the second image frame. Since the spatial maps will vary with eye position, by comparing the spatial maps collected at two different times as the video progresses, the eye position can be tracked as a function of time. In some embodiments, a calibration process is used where images are displayed and used to direct the user to look at different parts of the field of view. Measurements of the reflected intensities at each of the different eye orientations can be used to create spatial maps associated with each of the different eye orientations; it should be noted that the function generator in claim 2 does not exclude the use of pixels that are not located in areas of peak intensity).  
Regarding claim 3, Schowengerdt teaches the function generator is configured to cause the imager to light, on the display system, one of a single pixel, a group of adjacent pixels, or a plurality of non-adjacent pixels (illuminating a first pixel; fig. 6; [0062]: As illustrated in FIG. 6, the drive circuitry 612 may include electronics that are in communication with the fiber scanning projector. The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes. Content can be received through input/output device 616 and processed using a processor 616 of the image processor 610; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user. Thus, embodiments transmit at least a portion of the first image frame to the user's eye. Using the optical sensor, a first series of reflected intensities are detected. Each of this series of reflected intensities is associated with a pixel of the first series of pixels; [0068]: Considering the fiber as it scans through the pixels of the image frame, at a first time, a first pixel will be illuminated. As this first pixel is displayed, a certain amount of light will be reflected off of the eye, resulting in a first measurement for the reflected intensity. For a second pixel at a later time, a second measurement for the reflected intensity will result. Thus, over time, a series of reflected intensities will be measured, each associated with a different pixel. The amount of reflection and the value of the reflected intensities in the series will depend on the shape (e.g., radius) of the cornea where the pixel is displayed, the position at which the pixel is located on the cornea, and the like; [0069]: as the fiber sweeps through the pattern that defines the pixels of the first image frame, the timing of the pixel creation is known. This provides a spatial mapping of the pixels as a function of time. The timing of the detection of the series of reflected intensities can be correlated with the timing of the pixel creation to create a spatial map of the reflected intensities. This spatial map can be used to characterize the orientation of the eye during the first image frame). 
Regarding claim 4, Schowengerdt teaches the function generator is configured to cause the imager to light, on the display system, pixels of a single color component of the color model ([0040]: image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece; [0047]: In FIG. 3, red (R), green (G), and blue (B) spectral profiles associated with emitted light are illustrated as curves 310, 312, and 314. These emission profiles provide a full-color display experience for the user. FIG. 3 also illustrates infrared (IR) spectral profile 320, which is not visible to the eye, but reflects off of the cornea, retina, or other portions of the user's eye. Light in the IR region of the electromagnetic spectrum can be projected along with the RGB signal as the fiber scanning projector scans through the field of view of the display. In some embodiments, the light projected into the eyepiece can be classified as display light (e.g., RGB light) and characterization light (e.g., IR light). In a particular embodiment, the display light is visible light and the characterization light is non-visible light. In other implementations, visible light of differing wavelengths can be used for both display light and characterization light. The fundus of the eye, which includes the retina, is characterized by differing reflectivity as a function of position. Thus, as the projected light is scanned across different portions of the eye, the variations in the reflected light intensity measured using the optical sensor(s) (e.g., one or more fast photodiodes) can be used to create a fundus map of the user's eye).  
Regarding claim 5, Schowengerdt teaches the function generator is configured to cause the imager to light, on the display system, pixels for all components of the color model ([0040]: image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece; [0047]: In FIG. 3, red (R), green (G), and blue (B) spectral profiles associated with emitted light are illustrated as curves 310, 312, and 314. These emission profiles provide a full-color display experience for the user. FIG. 3 also illustrates infrared (IR) spectral profile 320, which is not visible to the eye, but reflects off of the cornea, retina, or other portions of the user's eye. Light in the IR region of the electromagnetic spectrum can be projected along with the RGB signal as the fiber scanning projector scans through the field of view of the display. In some embodiments, the light projected into the eyepiece can be classified as display light (e.g., RGB light) and characterization light (e.g., IR light). In a particular embodiment, the display light is visible light and the characterization light is non-visible light. In other implementations, visible light of differing wavelengths can be used for both display light and characterization light. The fundus of the eye, which includes the retina, is characterized by differing reflectivity as a function of position. Thus, as the projected light is scanned across different portions of the eye, the variations in the reflected light intensity measured using the optical sensor(s) (e.g., one or more fast photodiodes) can be used to create a fundus map of the user's eye).  
Regarding claim 6, Schowengerdt teaches the imager renders virtual images on the display system at a frame rate (abstract: scan a beam of light to project an image frame including a plurality of pixels; [0043]: presentation of display frames at 30 Hz), and in which the function generator is configured to cause the imager to light pixels in one of a single frame, group of successive frames, or a plurality of non-successive frames ([0069]: as the fiber sweeps through the pattern that defines the pixels of the first image frame, the timing of the pixel creation is known. This provides a spatial mapping of the pixels as a function of time. The timing of the detection of the series of reflected intensities can be correlated with the timing of the pixel creation to create a spatial map of the reflected intensities. This spatial map can be used to characterize the orientation of the eye during the first image frame; [0070]: For a subsequent image frame (i.e., a second image frame), this process can be repeated to create a second spatial map of the reflected intensities measured during the second image frame. Since the spatial maps will vary with eye position, by comparing the spatial maps collected at two different times as the video progresses, the eye position can be tracked as a function of time. In some embodiments, a calibration process is used where images are displayed and used to direct the user to look at different parts of the field of view. Measurements of the reflected intensities at each of the different eye orientations can be used to create spatial maps associated with each of the different eye orientations; it should be noted that the function generator in claim 2 does not exclude the use of pixels that are not located in areas of peak intensity).  
Regarding claim 7, Schowengerdt teaches the function generator is operatively coupled to the eye tracker to coordinate illumination of the eye features with capturing of glints ([0032]: a beam of light can be temporally scanned into the eye. Light reflected, either from the cornea or the retina of the eye, is detected using one or more detectors) from the eye features by the eye tracker ([0009]: detecting, using the optical sensor, light reflected from the eye of the user, and tracking a position of the eye of the user; [0065]: The eyepiece characterization light that reflects from the eye is illustrated as reflected light 642 and impinges on the optical sensor 640; [0072]: detecting, using the optical sensor (e.g., a photodetector), light reflected from the eye of the user (716) and tracking a position of the eye of the user (718); [0031]: determining the eye orientation and motion as a function of time (i.e., eye tracking) are implemented in conjunction with a waveguide display driven by a fiber scanning projector; [0042]: one or more sensors can be integrated into the glasses as additional elements of the eye tracking system suitable for tracking of the motion of the viewer's eye; fig. 8 and [0024]:  a method of tracking eye movement from a first orientation to a second orientation; fig. 6; [0062]: As illustrated in FIG. 6, the drive circuitry 612 may include electronics that are in communication with the fiber scanning projector. The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes. Content can be received through input/output device 616 and processed using a processor 616 of the image processor 610; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user. Thus, embodiments transmit at least a portion of the first image frame to the user's eye. Using the optical sensor, a first series of reflected intensities are detected. Each of this series of reflected intensities is associated with a pixel of the first series of pixels; [0068]: Considering the fiber as it scans through the pixels of the image frame, at a first time, a first pixel will be illuminated. As this first pixel is displayed, a certain amount of light will be reflected off of the eye, resulting in a first measurement for the reflected intensity. For a second pixel at a later time, a second measurement for the reflected intensity will result. Thus, over time, a series of reflected intensities will be measured, each associated with a different pixel. The amount of reflection and the value of the reflected intensities in the series will depend on the shape (e.g., radius) of the cornea where the pixel is displayed, the position at which the pixel is located on the cornea, and the like; [0069]: as the fiber sweeps through the pattern that defines the pixels of the first image frame, the timing of the pixel creation is known. This provides a spatial mapping of the pixels as a function of time. The timing of the detection of the series of reflected intensities can be correlated with the timing of the pixel creation to create a spatial map of the reflected intensities. This spatial map can be used to characterize the orientation of the eye during the first image frame).
Regarding claim 19, Schowengerdt does not explicitly teach the pixels of lights illuminate features of the user’s eyes for iris recognition associated with biometric identification or authentication.
Robaina teaches the pixels of lights illuminate features of the user’s eyes for iris recognition associated with biometric identification or authentication ([1507]: The system 22 may include cameras 24 (e.g., infrared, UV, and/or visible light cameras) paired with light sources 26 (e.g., infrared light sources) directed at and configured to monitor the user (e.g., the eyes 2001, 2002 and/or surrounding tissues of the user). The cameras 24 and light sources 26 may be operatively coupled to the local processing module 70. Such cameras 24 may be configured to monitor one or more of the orientation, shape, and symmetry of pupils (including pupil sizes) or irises of the respective eyes, and/or tissues surrounding the eye, such as eyelids or eyebrows to conduct the various analyses disclosed herein. In some embodiments, imaging of the iris and/or retina of an eye may be used for secure identification of a user; [1508]:  cameras 24 may further be configured to image the retinas of the respective eyes, such as for diagnostic purposes and/or for orientation tracking based on the location of retinal features, such as the fovea or features of the fundus. Iris and retina imaging or scanning may be performed for secure identification of users for, e.g., correctly associating user data with a particular user and/or to present private information to the appropriate user. In some embodiments, in addition to or as an alternative to the cameras 24, one or more cameras 28 may be configured to detect and/or monitor various other aspects of the status of a user. For example, one or more cameras 28 may be inward-facing and configured to monitor the shape, position, movement, color, and/or other properties of features other than the eyes of the user, e.g., one or more facial features (e.g., facial expression, voluntary movement, involuntary tics)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Robaina’s knowledge of using iris recognition for biometric identification or authentication because such a system enhances a user’s security by correctly associating user data with a particular user to presenting private information appropriate to user ([1508]).
Regarding claim 8, Schowengerdt teaches a head-mounted display (HMD) device wearable by a user (glasses) and supporting a mixed-reality experience including viewing virtual images from a virtual world ([0033]: a viewing optics assembly (VOA) that may be used to present a digital or virtual image to a viewer, according to an embodiment of the present invention. The VOA includes a projector 101 and an eyepiece 100 that may be worn around or in front of a viewer's eye. As discussed, herein the VOA can be integrated with the frames of a pair of glasses to present the digital or virtual image to a viewer wearing these glasses), comprising: 
a waveguide-based (fig. 6 plurality of planar waveguides 632) display system on which the virtual images are rendered within a field of view (FOV) of the display system ([0062]: The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes; [0038]: The fiber scanning projector 101 can provide multiple colors, including the three primary colors, red, green, and blue (RGB) to form a full-color display. Accordingly, the eyepiece 100 may include one or more eyepiece layers. In one embodiment, the eyepiece 100 includes three eyepiece layers, one eyepiece layer for each of the three primary colors, red, green, and blue. In another embodiment, the eyepiece 100 may include six eyepiece layers, i.e., one set of eyepiece layers for each of the three primary colors configured to form a virtual image at one depth plane, and another set of eyepiece layers for each of the three primary colors configured to form a virtual image at another depth plane. In other embodiments, the eyepiece 100 may include three or more eyepiece layers for each of the three primary colors for three or more different depth planes. Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109); 
an imager (fig. 6: the fiber scanning projector 620) generating one or more optical beams for the virtual images that are rendered by the see-through waveguide-based display system ([0035]: light from fiber scanning projector 101 as directed into eyepiece 100; [0062]: the drive circuitry 612 may include electronics that are in communication with the fiber scanning projector. The image processor 610 is capable of generating virtual content to be ultimately displayed to the user. The image processor 610 may convert an image or video associated with the virtual content to a format that can be projected to the user in 3D through the use of eyepieces providing multiple depth planes; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user), the imager further configured to light one or more individual pixels within the FOV to provide glint sources (characterization signal including one or more non-visible wavelengths, [0006]; [0044]: The reflection of the characterization light can be used to produce an image of the retina or other elements of the eye; The eyepiece 630 includes a plurality of planar waveguides 632, each of which can incorporate a diffractive optical element 634. In the illustrated embodiment, the eyepiece 630 is mounted in the frame of a pair of glasses and includes four planar waveguides that operate in conjunction with three display wavelength ranges (e.g., RGB) and one characterization wavelength range (e.g., infrared)); and 
one or more sensors (optical sensor 640, fig. 6) configured to capture glints reflected from features of -32-Docket No. 409478-US-NPReshidko et al. an eye of the user for eye tracking ([0009]: projecting, from the eyepiece, an image viewable by an eye of a user, detecting, using the optical sensor, light reflected from the eye of the user, and tracking a position of the eye of the user. Tracking the position of the eye of the user can include correlating a position of a series of pixels of the image with a series of intensities of the light reflected from the eye of the user; [0065]: The eyepiece characterization light that reflects from the eye is illustrated as reflected light 642 and impinges on the optical sensor 640, which can be mounted in the frame of the glasses. Because of the shape of the eye, the light that reflects from the eye, for example, from the cornea, is characterized by a cone of light that has a larger angular extent than the cone of light that is associated with either image display light 636 or eyepiece characterization light 638. In applications using a photodetector, the electrical signal output by the photodetector is transmitted to image processor 610 so that it can be processed by eye tracking subsystem 614 or other suitable processors; [0071]: detecting, using the optical sensor (e.g., a photodetector), light reflected from the eye of the user (716) and tracking a position of the eye of the user (718); [0031]: determining the eye orientation and motion as a function of time (i.e., eye tracking) are implemented in conjunction with a waveguide display driven by a fiber scanning projector; [0042]: one or more sensors can be integrated into the glasses as additional elements of the eye tracking system suitable for tracking of the motion of the viewer's eye; fig. 8 and [0024]:  a method of tracking eye movement from a first orientation to a second orientation).
However, Schowengerdt does not explicitly teach the HMD device wearable by the user and supporting a mixed-reality experience viewing virtual images from a virtual world that are combined with real-world images of objects in a physical world, and a see-through waveguide-based system through which the user can view the physical world images and on which the virtual images are rendered within a field of view of the display system.
Robaina teaches the HMD device wearable by the user and supporting a mixed-reality experience viewing virtual images from a virtual world that are combined with real-world images of objects in a physical world ([1461]: The AR system can add virtual elements to the existing physical objects viewed through the transparent optics of the head mounted display; [1664]: The head-mounted display can project virtual image content to an eye of the user, while still allowing the user to see and interact with the real world. For example, the display can include one or more transparent waveguides (e.g., waveguide assembly 178 in FIG. 6 and/or waveguide stack 1200 in FIGS. 9A-9C) disposed at a location in front of the user's eyes. The display can allow a user to see through the display. The display may transmit light from the real world environment to the user's eyes such that images of the environment can be formed on the user's retina. The display can also project augmented and/or virtual image content to the user's eyes, e.g., by projecting light from a modulated light source); and a see-through waveguide-based display system ([0024]: the head-mounted display comprises a waveguide comprising diffractive optical elements) through which the user can view the physical world images and on which the virtual images are rendered within a field of view of the display system ([1664]: The head-mounted display can project virtual image content to an eye of the user, while still allowing the user to see and interact with the real world. For example, the display can include one or more transparent waveguides (e.g., waveguide assembly 178 in FIG. 6 and/or waveguide stack 1200 in FIGS. 9A-9C) disposed at a location in front of the user's eyes. The display can allow a user to see through the display. The display may transmit light from the real world environment to the user's eyes such that images of the environment can be formed on the user's retina. The display can also project augmented and/or virtual image content to the user's eyes, e.g., by projecting light from a modulated light source). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Robaina’s knowledge of using a see-through optical waveguide and modify the system of Schowengerdt because such a system provides a see-through display for displaying augmented or mixed reality content and advantageously alters user perception of real or virtual content based at least in part on user intent by allowing the user to focus on a situation or task by enhancing (or de-emphasizing) image content and/or presenting image content at a different location ([1662]).
Regarding claim 9, Schowengerdt teaches the virtual images are rendered according to an RGB (red, green, blue) color model ([0083]: In one embodiment, the eyepiece 100 includes three eyepiece layers, one eyepiece layer for each of the three primary colors, red, green, and blue. In another embodiment, the eyepiece 100 may include six eyepiece layers, i.e., one set of eyepiece layers for each of the three primary colors configured to form a virtual image at one depth plane, and another set of eyepiece layers for each of the three primary colors configured to form a virtual image at another depth plane. In other embodiments, the eyepiece 100 may include three or more eyepiece layers for each of the three primary colors for three or more different depth planes; [0040]:  image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece) and the see-through waveguide- based display system comprises one or more waveguides through which optical beams corresponding to different components of the color model propagate ([0038]: The fiber scanning projector 101 can provide multiple colors, including the three primary colors, red, green, and blue (RGB) to form a full-color display. Accordingly, the eyepiece 100 may include one or more eyepiece layers. In one embodiment, the eyepiece 100 includes three eyepiece layers, one eyepiece layer for each of the three primary colors, red, green, and blue. In another embodiment, the eyepiece 100 may include six eyepiece layers, i.e., one set of eyepiece layers for each of the three primary colors configured to form a virtual image at one depth plane, and another set of eyepiece layers for each of the three primary colors configured to form a virtual image at another depth plane. In other embodiments, the eyepiece 100 may include three or more eyepiece layers for each of the three primary colors for three or more different depth planes. Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; [0040]:  image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece; [0071]: he optical signal can include a display signal that is used to generate the light displayed to the user (e.g., one or more visible wavelengths such as red, green, and blue wavelengths) and a characterization signal that is used to provide a signal for use in eye tracking (e.g., one or more non-visible wavelengths such as infrared wavelengths). The eyepiece, as illustrated in FIGS. 4 and 5, may include a plurality of planar waveguides, for example, four planar waveguides for three visible colors and an infrared characterization signal).
Regarding claim 10, Schowengerdt teaches the one or more waveguides (fig. 6 plurality of planar waveguides 632; [0061]: The eyepiece 630 includes a plurality of planar waveguides 632, each of which can incorporate a diffractive optical element 634. In the illustrated embodiment, the eyepiece 630 is mounted in the frame of a pair of glasses and includes four planar waveguides that operate in conjunction with three display wavelength ranges (e.g., RGB) and one characterization wavelength range (e.g., infrared)) each include diffractive optical elements respectively ([0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; [0049]: incoupling gratings (i.e., diffractive optical elements); fig. 1 and [0039]: OPE region 108 and EPE region 109 of the eyepiece layer 100; both these regions include a diffractive element) configured as an input coupler (diffractive optical element 634, fig. 6) and an output coupler (fig. 1 and [0039]: OPE region 108 and EPE region 109 of the eyepiece layer 100; both these regions include a diffractive element), the input coupler configured to in-couple one or more optical beams for the virtual images into a respective one or more waveguides (fig. 6 shows display light 622 and characterization light 624 are input to the diffractive optical element 634; [0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107; [0039]: the projector 101 projects image light onto the incoupling grating 107 in an eyepiece layer 100. The incoupling grating 107 couples the image light from the projector 101 into the planar waveguide propagating in a direction toward the OPE region 108; [0049]: incoupling gratings (i.e., diffractive optical elements); [0064]: light output from the fiber scanning projector 650 can include both display light 622 and characterization light 624. In an embodiment utilizing coupling optics 650, the coupled display light 626 and the coupled characterization light 628 impinges on the diffractive optical element 634 of the planar waveguide layers 632), and the output coupler configured to out-couple one or more optical beams for the virtual images from a respective one or more waveguides to an eye of the user, in which virtual images associated with the out-coupled beams are rendered within the FOV ([0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; [0039]: The EPE region 109 includes an diffractive element that couples and directs a portion of the image light propagating in the waveguide in a direction approximately perpendicular to the plane of the eyepiece layer 100 toward a viewer's eye 102. In this fashion, an image projected by projector 101 may be viewed by the viewer's eye 102; fig. 6 and [0064]: The output of the eyepiece 630 includes both image display light 636 and eyepiece characterization light 638 that propagates to the eye 605 of the user).
Regarding claim 11, Schowengerdt teaches the see-through waveguide-based display system comprises one or more waveguides (fig. 6 plurality of planar waveguides 632; [0061]: The eyepiece 630 includes a plurality of planar waveguides 632, each of which can incorporate a diffractive optical element 634. In the illustrated embodiment, the eyepiece 630 is mounted in the frame of a pair of glasses and includes four planar waveguides that operate in conjunction with three display wavelength ranges (e.g., RGB) and one characterization wavelength range (e.g., infrared)) that include an input coupler (diffractive optical element 634, fig. 6) and an output coupler (fig. 1 and [0039]: OPE region 108 and EPE region 109 of the eyepiece layer 100; both these regions include a diffractive element) implemented using wavelength-sensitive reflective coatings ([0053]:  Fourth DOE 432 can be implemented using transmission gratings that couple the fourth wavelength into the fourth planar waveguide, but substantially pass wavelengths outside the fourth wavelength range or can be implemented as a reflective grating with mirror coating for a higher diffraction efficiency), in which the input coupler is configured to in-couple one or more optical beams for the virtual images into the one or more waveguides (fig. 6 shows display light 622 and characterization light 624 are input to the diffractive optical element 634; [0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107; [0039]: the projector 101 projects image light onto the incoupling grating 107 in an eyepiece layer 100. The incoupling grating 107 couples the image light from the projector 101 into the planar waveguide propagating in a direction toward the OPE region 108; [0049]: incoupling gratings (i.e., diffractive optical elements); [0064]: light output from the fiber scanning projector 650 can include both display light 622 and characterization light 624. In an embodiment utilizing coupling optics 650, the coupled display light 626 and the coupled characterization light 628 impinges on the diffractive optical element 634 of the planar waveguide layers 632) and the output coupler is configured to out- couple the one or more optical beams for the virtual images from the one or more waveguides to an eye of the user, in which virtual images associated with the out- coupled beams are rendered within the FOV ([0038]: Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; [0039]: The EPE region 109 includes an diffractive element that couples and directs a portion of the image light propagating in the waveguide in a direction approximately perpendicular to the plane of the eyepiece layer 100 toward a viewer's eye 102. In this fashion, an image projected by projector 101 may be viewed by the viewer's eye 102; fig. 6 and [0064]: The output of the eyepiece 630 includes both image display light 636 and eyepiece characterization light 638 that propagates to the eye 605 of the user).  
Regarding claim 15, Schowengerdt teaches further comprising an IR (infrared) light source (infrared (IR) spectral profile 320, [0047]) that is coupled to and propagating through the see-through waveguide-based display system in an IR light path to provide one or more IR pixels in the FOV, the IR pixels being lit to provide IR glint sources for the eye tracking ([0047]: infrared (IR) spectral profile 320, which is not visible to the eye, but reflects off of the cornea, retina, or other portions of the user's eye. Light in the IR region of the electromagnetic spectrum can be projected along with the RGB signal as the fiber scanning projector scans through the field of view of the display. In some embodiments, the light projected into the eyepiece can be classified as display light (e.g., RGB light) and characterization light (e.g., IR light); [0061]: the eyepiece 630 is mounted in the frame of a pair of glasses and includes four planar waveguides that operate in conjunction with three display wavelength ranges (e.g., RGB) and one characterization wavelength range (e.g., infrared); [0067]: both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user. Thus, embodiments transmit at least a portion of the first image frame to the user's eye. Using the optical sensor, a first series of reflected intensities are detected. Each of this series of reflected intensities is associated with a pixel of the first series of pixels; [0099]: If the output rays 1222 include wavelengths, for example, infrared wavelengths, at which the retina is highly reflective, reflected light at these wavelengths will tend to propagate substantially on-axis through the eye and the cornea after reflection from the retina. Following substantially the reverse optical path, the reflected rays 1224, are illustrated as diverging slightly for purposes of clarity. Because the reflected rays 1224 propagate along a path that is substantially the same axis as the output rays 1222, the detectors are preferably in the field of view rather than peripheral to the field of view).
Regarding claim 16, Schowengerdt teaches the virtual images are rendered according to an RGB (red, green, blue) color model ([0083]: In one embodiment, the eyepiece 100 includes three eyepiece layers, one eyepiece layer for each of the three primary colors, red, green, and blue. In another embodiment, the eyepiece 100 may include six eyepiece layers, i.e., one set of eyepiece layers for each of the three primary colors configured to form a virtual image at one depth plane, and another set of eyepiece layers for each of the three primary colors configured to form a virtual image at another depth plane. In other embodiments, the eyepiece 100 may include three or more eyepiece layers for each of the three primary colors for three or more different depth planes; [0040]:  image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece) and the see-through waveguide- based display system comprises a waveguide configured to propagate a red light component of the color model and the IR light ([0038]: The fiber scanning projector 101 can provide multiple colors, including the three primary colors, red, green, and blue (RGB) to form a full-color display. Accordingly, the eyepiece 100 may include one or more eyepiece layers. In one embodiment, the eyepiece 100 includes three eyepiece layers, one eyepiece layer for each of the three primary colors, red, green, and blue. In another embodiment, the eyepiece 100 may include six eyepiece layers, i.e., one set of eyepiece layers for each of the three primary colors configured to form a virtual image at one depth plane, and another set of eyepiece layers for each of the three primary colors configured to form a virtual image at another depth plane. In other embodiments, the eyepiece 100 may include three or more eyepiece layers for each of the three primary colors for three or more different depth planes. Each eyepiece layer comprises a planar waveguide and may include an incoupling grating 107, an orthogonal pupil expander (OPE) region 108, and an exit pupil expander (EPE) region 109; [0040]:  image light generated by the projector may include light in the three primary colors, namely blue (B), green (G), and red (R). Such image light can be separated into the constituent colors, for example, temporally or spatially, so that image light in each constituent color may be coupled to a respective waveguide in the eyepiece; [0071]: he optical signal can include a display signal that is used to generate the light displayed to the user (e.g., one or more visible wavelengths such as red, green, and blue wavelengths) and a characterization signal that is used to provide a signal for use in eye tracking (e.g., one or more non-visible wavelengths such as infrared wavelengths). The eyepiece, as illustrated in FIGS. 4 and 5, may include a plurality of planar waveguides, for example, four planar waveguides for three visible colors and an infrared characterization signal).
Regarding claim 17, Schowengerdt teaches the imager dynamically lights pixels as glint sources using a variably configurable pattern of pixels or groups of pixels (abstract: an eyepiece mounted in one of the two frames and optically coupled to the light scanning projector; one or more photodetectors coupled to one of the two frames and operable to detect time-varying reflected signals; and a processor coupled to the light scanning projector and the photodetectors. The eyepiece includes an exit pupil expander operable to direct a portion of the beam of light towards an eye of a user. Each of the time-varying reflected signals is associated with the plurality of pixels. The processor is operable to correlate the time-varying reflected signals with the plurality of pixels and determine a first eye orientation; [0067]: The fiber of the fiber scanning projector is scanned to form a first image frame of a video image. This scanning may be characterized by a spiral pattern with increasing deflection from the central axis as a function of time. As the fiber sweeps out the scanning pattern, a first series of pixels are created that define the first image frame. This first image frame is coupled into an eyepiece that includes a plurality of planar waveguides. In some embodiments, both display light (e.g., visible light) and characterization light (e.g., infrared light) can be generated using the fiber scanning projector and different planar waveguides used to direct the light to the eye of the user. Thus, embodiments transmit at least a portion of the first image frame to the user's eye. Using the optical sensor, a first series of reflected intensities are detected. Each of this series of reflected intensities is associated with a pixel of the first series of pixels; [0068]: Considering the fiber as it scans through the pixels of the image frame, at a first time, a first pixel will be illuminated. As this first pixel is displayed, a certain amount of light will be reflected off of the eye, resulting in a first measurement for the reflected intensity. For a second pixel at a later time, a second measurement for the reflected intensity will result. Thus, over time, a series of reflected intensities will be measured, each associated with a different pixel. The amount of reflection and the value of the reflected intensities in the series will depend on the shape (e.g., radius) of the cornea where the pixel is displayed, the position at which the pixel is located on the cornea, and the like; [0069]: Thus, as the fiber sweeps through the pattern that defines the pixels of the first image frame, the timing of the pixel creation is known. This provides a spatial mapping of the pixels as a function of time. The timing of the detection of the series of reflected intensities can be correlated with the timing of the pixel creation to create a spatial map of the reflected intensities. This spatial map can be used to characterize the orientation of the eye during the first image frame; [0070]: For a subsequent image frame (i.e., a second image frame), this process can be repeated to create a second spatial map of the reflected intensities measured during the second image frame. Since the spatial maps will vary with eye position, by comparing the spatial maps collected at two different times as the video progresses, the eye position can be tracked as a function of time. In some embodiments, a calibration process is used where images are displayed and used to direct the user to look at different parts of the field of view. Measurements of the reflected intensities at each of the different eye orientations can be used to create spatial maps associated with each of the different eye orientations. This library of spatial maps can then be used to locate the eye at any time during the video display; [0086]:  for the plurality of optical detectors arrayed around the periphery of the frame, even for a non-moving eye, a time-varying amount of light will be detected as a function of scan angle. The dynamic nature of the scanning beam provides, in effect, a dynamic glint generator since the reflections from the cornea that vary as a function of time can be considered as glints that vary as a function of time. Gaze detection is enabled by correlating the eye gaze with the pattern of reflections/glints detected as a function of time).


Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, in view of Robaina, and further in view of Bhakta et al. (US 2022/0011496, hereinafter Bhakta).
Regarding claim 12, the combination of Schowengerdt and Robaina does not explicitly teach a positive lens and a negative lens that are operable as a conjugate pair, the positive lens disposed on a real- world side of the see-through waveguide-based display system and the negative lens disposed on an eye side of the see-through waveguide-based display system, wherein the negative lens is configured to impart virtual focus to the virtual images at a non--33-Docket No. 409478-US-NPReshidko et al.infinite distance from the HMD device.  
Bhakta teaches a positive lens (lens 104, fig. 7 and [0057]) and a negative lens (lens 106, fig. 7 and [0057]) that are operable as a conjugate pair ([0050]: lens 104 may have a complementary power value (e.g., a positive power with a magnitude that matches the magnitude of the negative power of lens 106). For example, if lens 106 has a power of −2.0 diopter, lens 104 may have an equal and opposite power of +2.0 diopter (as an example)), the positive lens disposed on a real- world side of the see-through waveguide-based display system ([0048]: Lens 104 may be interposed between surface 40 of waveguide 26 and real world object 25) and the negative lens disposed on an eye side of the see-through waveguide-based display system ([0048]: Lens 106 may be interposed between surface 42 of waveguide 26 and eye box 24), wherein the negative lens is configured to impart virtual focus to the virtual images at a non--33-Docket No. 409478-US-NPReshidko et al.infinite distance from the HMD device ([0049]: The strength (sometimes referred to as the power or diopter) of lens 106 can be selected to place virtual images in image light 22 at a desired distance from device 10. For example, it may be desirable to place computer-generated content such as text, icons, moving images, or other content at a certain virtual image distance. The placement of the virtual object at that distance can be accomplished by appropriate selection of the strength of lens 106. Lens 106 may be a negative lens for users whose eyes do not have refraction errors; [0051]: allows virtual objects to be placed in close proximity to the user (e.g., at a virtual image distance of 0.5-5 m, at least 0.1 m, at least 1 m, at least 2 m, less than 20 m, less than 10 m, less than 5 m, or other suitable near-to-midrange distance from device 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bhakta’s knowledge of using a positive lens and a negative lens and modify the system of Schowengerdt and Robaina because such a system allows a viewer to view real-world objects without optical influence from the lenses ([0050]).
Regarding claim 13, the combination of Schowengerdt and Robaina does not explicitly teach the negative lens is incorporated into an output coupler disposed on a waveguide in the see-through waveguide-based display system.
Bhakta teaches the negative lens is incorporated into an output coupler disposed on a waveguide in the see-through waveguide-based display system ([0048]: Optical system 14B may include one or more lenses that overlap output coupler 30 (e.g., within the X-Z plane of FIG. 7)).  Please refer to the rejection of claim 12 for motivation to combine Bhakta with Schowengerdt and Robaina.
Regarding claim 14, the combination of Schowengerdt and Robaina does not explicitly the negative lens further imparts virtual focus to the glint sources within the FOV at the non-infinite distance from the HMD device.
Bhakta teaches the negative lens further imparts virtual focus to the glint sources (image light 22) within the FOV at the non-infinite distance from the HMD device ([0015]: Each display module 14A may emit light 22 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 14B; [0017]:  gaze tracking sensors that gather gaze image data from a user's eye at eye box 24 to track the direction of the user's gaze in real time. As an example, the gaze tracking sensors may include infrared or other light emitters that emit infrared light or other light towards the eye box and image sensors that sense the infrared or other light reflected off of the user's eye (e.g., where the sensed light identifies the gaze direction of the user's eye); [0049]: The strength (sometimes referred to as the power or diopter) of lens 106 can be selected to place virtual images in image light 22 at a desired distance from device 10. For example, it may be desirable to place computer-generated content such as text, icons, moving images, or other content at a certain virtual image distance. The placement of the virtual object at that distance can be accomplished by appropriate selection of the strength of lens 106).  Please refer to the rejection of claim 12 for motivation to combine Bhakta with Schowengerdt and Robaina.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jarvenpaa (US 2018/0046859) describes an apparatus for providing gaze tracking in a near-eye display. Certain examples provide an apparatus including a light modulator configured to receive light of a first range of wavelengths and generate an image beam therefrom. The light modulator is further configured to receive light of a second range of wavelengths and generate a probe beam therefrom. The apparatus also includes one or more light guides including one or more in-coupling element areas, and one or more out-coupling element areas. The one or more in-coupling element areas are configured to receive and in-couple the image beam and the probe beam into the one or more light guides. The one or more out-coupling element areas are configured to out-couple, from the one or more light guides: the image beam to a user's eye for user viewing, and the probe beam to the user's eye for detection of reflection therefrom.
Lutgen et al. (US 2021/0111319) describes a display system includes an array of micro light emitting diodes (micro-LEDs), an array of output couplers optically coupled to the array of micro-LEDs and configured to extract light emitted by respective micro-LEDs in the array of micro-LEDs, a waveguide display, and display optics configured to couple the light emitted by the array of micro-LEDs and extracted by the array of output couplers into the waveguide display. Each output coupler in the array of output couplers is configured to direct a chief ray of the light emitted by a respective micro-LED in the array of micro-LEDs to a different respective direction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612